DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-16 in the reply filed on 6 April 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 17-32 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6 April 2021.
Specification
The disclosure is objected to because of the following informalities: The cross-reference to related application 16/252,785 must be updated to reflect that this application has issued as US 10,710,114 B2.  
Appropriate correction is required.
Claim Interpretation
“Satisfaction of the description requirement insures that subject matter presented in the form of a claim subsequent to the filing date of the application was sufficiently disclosed at the time of filing so that the prima facie date of invention can fairly be held to be the filing date of the application." Vas-Cath Inc. v. Mahurkar, In re Smith, 481 F.2d 910, 914, 178 USPQ 620, 623-24 (CCPA 1973)). In order to determine whether a prior application meets the "written description" requirement with respect to later-filed claims, the prior application need not describe the claimed subject matter in exactly the same terms as used in the claims; it must simply indicate to persons skilled in the art that as of the earlier date the applicant had invented what is now claimed. Id. at 1563, 19 USPQ2d at 1116; see In re Wertheim, 541 F.2d 257, 265, 191 USPQ 90, 98 (CCPA 1976) ("[L]ack of literal support . . . is not enough . . . to support a rejection under § 112."). The test is whether the disclosure of the application relied upon reasonably conveys to a person skilled in the art that the inventor had possession of the claimed subject matter at the time of the earlier filing date. Ralston Purina Co. v. Far-Mar-Co, Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985). "Precisely how close the original description must come to comply with the description requirement of § 112 must be determined on a case-by-case basis." Vas-Cath, 935 F.2d at 1561, 19 USPQ2d at 1116.1
The Primary Examiner notes the presence of the modifiers “lighter” and “darker” with respect to paint color. While the originally-filed disclosure (15/987,165, now US 10,220,411 B2) does not expressly utilize this terminology, it is clear from the disclosure that the second (cover) paint may be of a different color than the first (base) paint [US 10,220,411 B2 @ 10:12-17], which is inclusive of paints of any
Further, the Primary Examiner notes the term “cover paint.” While the originally-filed disclosure does not expressly utilize this terminology, it is clear that the second paint is applied over (i.e. on-top-of) the base paint. As such, the second paint can be said to cover the base paint. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “increasing” in claims 1 and 9 are relative terms which renders the claim indefinite.  The term “increasing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear with respect to what point-of-reference or standard an increase in recess surface contours of the grain portions is ascertained. Is it merely an enlargement in any one dimension of any one surface contour or is it a particular surface roughness (i.e. the size, distance, etc. between features)? Consequently, 
The terms “lighter” and “darker” in claims 1, 4, 5, 7, 8, 9, 12, 13, 15, and 16 are relative terms which renders the claim indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. To what degree and in what way must the paints contrast in order to be considered “light” and “dark?” By what standard is the comparison made (e.g. CIELAB/L*a*b*)? Consequently, the metes and bounds of the claim are impossible to determine.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as 

Claims 1-3, 5-7, 9-11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roman (US 2,488,068 A).
Claims 1 & 9
Roman teaches a process for treating a wood surface, the process comprising an initial step of sandblasting the surface to be treated [1:25-28]. The sandblasting functions to accentuate the grain of the wood by cutting out the cellulosic portions of the wood faster than the hard, ligneous portions [1:33-38]. Roman further teaches that the sandblasting additionally serves to, if desired, accentuate the grain beyond its original or normal condition, by enlarging the pores or depressions beyond their normal state [3:52-55]. Further, the sandblasting new woods of the cheaper grades accentuates their grained characteristics so as to cause them to resemble more expensive woods [3:55-55-60].  This reads on the claimed “providing a workpiece having a grained surface, the grained surface having grain portions and non-grain portions;” and “exasperating the grained surface thereby increasing recess surface contours of the grain portions.”
After sandblasting, Roman applies a finish to the wood:
For example, I may apply one or several coats of lacquer [i.e. “base paint”] in any color. After this has dried, I apply a coat of glaze [i.e. “cover paint”] or filler which contrasts in color with the first applied lacquer [i.e. “base paint”] and when this coating of glaze or filler is partially set it is wiped off except for what remains in the pores or depressions of the grains. When this coat of glaze or filler is dry one or two finish coatings of clear lacquer or varnish or wax are applied to impart any sheen (gloss, semi-gloss or flat) to the finished piece… [2:40-46].

2 the cover paint into the recessed surface contours of the grain portions of the exasperated grained surface of the workpiece; and treating (i.e. wiping) the surface of the workpiece having the base paint on the grained surface and the cover paint over the base paint to expose portions of the base paint covering the non-grained portions while simultaneously exposing the darker cover paint held within the recessed surface contours of the grain portions; and applying a sealing layer over the cover paint which is over the lighter base.
The instant specification, beginning at [0065], refers to “glaze or second paint” together under the heading “GLAZE.” For the purposes of this Office action, the Primary Examiner interprets either term as reading on the claimed “cover paint,” absent evidence to the contrary. In the alternative, Roman expressly states that “the invention contemplates any of the finishing steps commonly employed in the wood-finishing art, whether the coatings be lacquers, enamels, stains, fillers, varnishes, shellacs, or otherwise” [3:63-67]. Based on this teaching, it is the Primary Examiner’s position that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have substituted for the second-applied glaze or filler taught by Roman at 2:40-46 with any known wood-finishing substance, such as those disclosed by Roman at 3:63-67, which the Primary Examiner interprets as inclusive of paints, or, if they are not 
Finally, Roman teaches only that the base paint and the cover paint contrast in color, not that the base paint is specifically “lighter” and that the cover paint is specifically “darker,” in the case of claim 1, or vice versa in the case of claim 9. It is the Primary Examiner’s position that Roman’s teaching of a base paint “in any color,” and a cover paint “which contrasts in color” with the base paint, would have suggested to one of ordinary skill in the art any combination of colors that can be visually distinguished, one from another, could be successfully utilized. It is the Primary Examiner’s position that so-called “light” and “dark” paints satisfy this condition and would have been readily obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, as suitable for use in the process of Roman. Further, matters relating to ornamentation only which have no mechanical function cannot be relied upon to patetnably distinguish the claimed invention from the prior art. MPEP 2144.04 (I).
Claims 2, 3, 5-7, 10, 11, and 13-15
With respect to claims 2 & 10, insofar as Roman teaches that the sandblasting enlarges the pores or depressions beyond their normal state [3:52-55], it is the Primary Examiner’s position that such a disclosure readily envisages enlarging in all dimensions, including depth.
With respect to claims 3 & 11, as noted above, Roman teaches sandblasting.
With respect to claims 5 & 13, as noted above, Roman teaches applying “one or two finish coatings of clear lacquer or varnish or wax are applied to impart any sheen (gloss, semi-gloss or flat) to the finished piece [i.e. to the cover paint]” [2:47-51].
With respect to claims 6 & 14, the instant specification discloses, with respect to exasperating the grained surface of the workpiece: “By way of example only, the process may be a mechanical process, such as, but not limited to, sandblasting and/or wire brushing, or may be a chemical process. Any other mechanical or chemical process that exasperates the grains of wood is hereby contemplated for use” [0054]. As neither this disclosure nor the claims do not distinguish between sand-blasting and sand-papering, it is the Primary Examiner’s position that Roman’s disclosed sandblasting reads on the claimed “sanding,” absent evidence to the contrary as the exasperating is accomplished utilizing sand. In the alternative, while the process of Roman requires the use of sandblasting, and characterizes it as superior to the use of sandpaper alone [1:1-51], the reference does not proscribe the use of sandpaper at any point in the process. Consequently, an initial, rough paint removal in using sandpaper, in the process of Roman, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. One of ordinary skill in the art would have been motivated to do so by the expectation and knowledge in the art that sand paper functions to remove paint and coatings, as recognized by Roman. See MPEP 2143(I)(A). Further, one of ordinary skill in the art would have further recognized the advantage that rough paint removal with sandpaper would 
With respect to claims 7 & 15, as noted above, Roman teaches only that the base paint and the cover paint contrast in color, not that the base paint is specifically white and that the cover paint is specifically black, in the case of claim 1, or vice versa in the case of claim 9. It is the Primary Examiner’s position that Roman’s teaching of a base paint “in any color,” and a cover paint “which contrasts in color” with the base paint, would have suggested to one of ordinary skill in the art any combination of colors that can be visually distinguished, one from another, could be successfully utilized. It is the Primary Examiner’s position that so-called white and black paints satisfy this condition and would have been readily obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, as suitable for use in the process of Roman. Further, matters relating to ornamentation only which have no mechanical function cannot be relied upon to patetnably distinguish the claimed invention from the prior art. MPEP 2144.04 (I).
Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roman (US 2,488,068 A), as applied to claims 1 & 9, respectfully, above, and further in view of JP H1190320 A.
The teaching of Roman is detailed above. As noted, this reference expressly teaches treating of the base paint- and cover paint-coated workpiece by removing the cover paint by wiping. Roman does not expressly teach sanding.
As an initial point, it is the Primary Examiner’s position that it is well known in the wood coating (painting) art to remove unwanted amounts of coating material 
JP ‘320 teaches a process for coating the entire surface of a wood substrate with a paint, followed by sanding to expose underlying, differently-colored grained portions without completely removing paint from the non-grained portions [0014-0015 and 0026]. Consequently, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the process of Roman so as to utilize sanding alone or sanding in combination with wiping in order to expose portions of the base paint covering the non-grained portions while simultaneously exposing the cover paint held within the recessed surface contours of the grain portions. One of ordinary skill in the art would have been motivated to do so by the desire and expectation of successfully revealing the differently-colored grain and non-grain portions.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved 
Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,220,411 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of US ‘411 is fully encompassed by the subject matter of the instant claims such that one of ordinary skill in the art, in performing the invention of claim 5 of US ‘411, necessarily performs the method of the invention of the instant claims except that claim 5 of US ‘411 does not expressly recite light or dark colors. It is the Primary Examiner’s position that the choice of color in US ‘411 is merely an aesthetic choice of the artisan and use of light and dark colors would have been obvious to one of ordinary skill in the art.
Claims 1, 3, 9, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 6, 8, and 25 of U.S. Patent No. 10,710,114 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of US ‘114 is fully encompassed by the subject matter of the instant claims such that one of ordinary skill in the art, in performing the invention of claims 2, 3, 6, 8, and 25 of US ‘114, necessarily performs the method of the invention of the instant claims except that claims 2, 3, 6, 8, and 25 of US ‘114 do not expressly recite light or dark colors. It is the Primary Examiner’s position that the choice of color in US ‘114 is merely an aesthetic choice of the artisan and use of light and dark colors would have been obvious to one of ordinary skill in the art.
Allowable Subject Matter
Claims 4 & 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: As noted under this heading in the non-final Office action mailed 19 November 2018 in parent application 15/987,165 (US 10,220,411 B2), the prior art neither teaches nor suggests a process in which one or more layer(s) of a clear coat is/are interposed between the base paint and cover paint.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: CN 104260503 A; JP 2012-035541 A; and US 5,676,899 A, are representative of the prior art. 
In particular, JP ‘541 suggests use of a contrasting color scheme to highlight wood grain [e.g. 0010].
In particular, US ‘899 teaches that it is known in the art that sandblasting and some chemicals can be used to open the grains of wood [2:1-12].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1796




9 April 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Eiselstein v. Frank, 52 F.3d 1035, 34 U.S.P.Q.2d 1467 (Fed. Cir. 1995)
        2 There is nothing in the record imparting a particular definition to the term “working” that would oblige the Primary Examiner to narrowly construe this term. Consequently, the mere partial setting disclosed by Roman, wherein the cover paint enters the pores/depression of the grain is sufficient to read on this limitation.